Citation Nr: 0414596	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  99-15432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left hand 
condition.

4.  Entitlement to service connection for a disability 
manifested by knots on the arms.

5.  Entitlement to service connection for a left inguinal 
hernia.

6.  Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran had active service from February 1969 to 
September 1969.  This case came before the Board of Veterans' 
Appeals (Board) from a March 1999 RO decision which denied 
claims for service connection for for hypertension and heart 
disease, bilateral hearing loss, a left hand condition, a 
disability manifested by knots on the arms, a left inguinal 
hernia, and a dental condition.  The Board remanded the case 
to the RO in February 2000 for additional development.  In an 
August 2002 decision, the Board denied the claims.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By an April 2003 order, the Court 
granted a March 2003 joint motion (by the veteran and the VA 
Secretary) to vacate and remand the Board decision for 
further action.  According to the joint motion and Court 
order, the Board must further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board itself may not provide such 
notice to the veteran.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims on appeal, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
which are on appeal.  If the claims are 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


